DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to a method of treatment of an aneurysm using an intrasaccular flow diverter non-elected without traverse.  Accordingly, claims 9-15 have been cancelled.
Claims 1-4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 5-8, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 9-15, directed to the method of treatment of an aneurysm using an intrasaccular flow diverter do not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-II as set forth in the Office action mailed on 01/27/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheryl Cohen on 06/17/2022.

The application has been amended as follows: 

Claims 9-15 are cancelled.

Claim 4. The intrasaccular flow diverter according to claim 1, wherein the stiffer profile of the dome braid relative to that of the interior fill braid is achievable by of the following characteristics: (i) increase thickness of individual wires forming the dome braid; (ii) decrease braid angle between wires forming the dome braid; and/or (iii) increase number of wires forming the dome braid.

	Claim 5. A method for treatment of an aneurysm using an intrasaccular flow diverter, wherein the intrasaccular flow diverter includes an interior fill braid physically invertible over itself forming a proximal inverted end and an opposite free end; a dome braid disposed distally of and secured to the interior fill braid; the dome braid being transitionable subject to application of an external mechanical force from an expanded state to a compressed state having a reduced overall diameter; the dome braid having a proximal end with an opening defined therein through which the free end of the interior fill braid is freely passable therethrough and into the dome braid; and a delivery wire releasably detachable from the proximal inverted end of the interior fill braid; wherein the dome braid has a stiffer profile relative to that of the interior fill braid; the method comprising the steps of: 
	navigating a microcatheter through a vessel to a target site proximate the aneurysm; 
	using the delivery wire, advancing the intrasaccular flow diverter through a lumen of the microcatheter 
	upon exiting from a distal end of the microcatheter, automatically deploying the dome braid to the expanded state having an enlarged diameter filling the aneurysm, wherein only a distal portion of the interior fill braid including the free end is disposed interiorly of the deployed dome braid; 
	while the deployed dome braid is maintained filling in the aneurysm, using the delivery wire to further advance the intrasaccular flow diverter through the lumen of the microcatheter 
	releasing the delivery wire from the inverted proximal end of the interior fill braid allowing the interior fill braid to automatically transition to the expanded state, interiorly exerting a force radially outward against the deployed dome braid to substantially conform in shape with that of the aneurysm.

Claim 8. The method according to claim 5, wherein the stiffer profile of the dome braid relative to that of the interior fill braid is achieved by of the following characteristics: (i) increase thickness of individual wires forming the dome braid; (ii) decrease braid angle between wires forming the dome braid; and/or (iii) increase number of wires forming the dome braid.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1-8, the allowable subject matter is in the context of the claims. Specifically, “an interior fill braid physically inverted over itself forming a proximal inverted end and an opposite free end” and “wherein the dome braid has a stiffer profile relative to that of the interior fill braid” is a novel concept in the art with respect to the intrasaccular flow diverter. The closest prior art of Greene JR et al. (US PGPub 2018/0055515) discloses an intrasaccular flow diverter in figure 9 along with the interior fill braid 152B and the dome braid 152A, but is silent to the physical inversion over itself forming the proximal inverted end/opposite free end, and the stiffness quality of the dome braid to the interior fill braid. The interior fill braid needs to cooperate with the dome braid in order for the two elements to expand and compress, as well as needing the interior fill braid to freely pass through and into the dome braid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/               Examiner, Art Unit 3771                                                                                                                                                                                         	08/25/2022

/KATHERINE M SHI/               Primary Examiner, Art Unit 3771